DETAILED ACTION 
The present application, filed on 1/30/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 5, 8, 12, 15, 19 are amended 

Overall, Claims 1-20 are pending and have been considered below. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: creating a user persona for the user based on the user access patterns; accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona; automatically monitoring one or more communication campaigns promoted to the user persona; apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona; reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages; comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period; identifying a degree of impact and a degree of distribution of the one or more communication campaigns; the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “executing machine learning logic,” “by the machine learning logic,” “executing machine learning logic,” nothing in the claim element precludes the steps from practically being performed in the mind. 
Specifically, “creating a user persona for the user based on the user access patterns” in the context of this claim, encompasses the user using the human website activity to mentally or with pen and paper create a representative summary of a user’s website activity, aka “user persona.” 
Further, “accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona;” “automatically monitoring one or more communication campaigns promoted to the user persona;” in the context of this claim encompasses the user mentally observing a machine performing the same tasks which the user previously performed manually. 
Furthermore, “apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona;” “reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages;” in the context of this claim, encompasses the user mentally observing the machine performing the same tasks over and over again (this is done in order to deepen the learning about the user activity patterns – “repetitio mater studiorum est”). 
Finally, “comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period;” “identifying a degree of impact and a degree of distribution of the one or more communication campaigns;” “the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic,” in the context of this claim, encompasses the user mentally or with pen and paper comparing the results of the two methods and making them known in writing. 
In a nutshell, the application does not necessarily utilizes technology to resolve a business problem, but utilizes technology to do something a human person can do mentally or with pen and paper. I stands to reason that using technology can bring about some advantages, especially in the area of execution speed, but it is not the utilized technology which makes the application eligible (see also Applicant’s arguments in the response from 8/13/2021), as required by 2019 PEG or 2019 Revised PEG. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: monitor user access patterns to various webpages; identify specific types of those of the advertisements accepted and rejected by the user; classify the specific types of those of the advertisements into topics. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the user access patterns; the user persona. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a computer-readable storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: monitor user access patterns to various webpages; identify specific types of those of the advertisements accepted and rejected by the user; classify the specific types of those of the advertisements into topics. 
When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the user access patterns; the user persona. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a computer-readable storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining, as the degree of distribution, a number of times the one or more communication campaigns were delivered. This limitation has already been found as being part of the identified abstract idea in the Step 2A Prong One analysis. 
Dependent Claim 3 (which is repeated in Claims 10, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: monitoring and evaluating the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: extracting one or more topics, sentiments, or a combination thereof. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: classifies the one or more communication campaigns; identifying an intent or type of the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claims 14, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: discern the one or more communication campaigns as an advertisement; learn or extract topics, semantics, categories, intent, or a combination thereof of the one or more communication campaigns; identify a degree of polarity of the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which are repeated in Claims 12, 19) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the user persona. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2 and [0053]-[0063], including among others: display; external devices; processing unit; i/o interfaces; ram; cache; storage system; network adapter. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicants respectfully submit that, as amended, independent claims 1, 8, and 15 are directed to statutory subject matter. In particular, the claims recite embodiments that execute ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, Examiner notes that Applicant has extensively amended the claims, which required a new eligibility analysis process. The new eligibility analysis in the instant Office Action concludes at Step 2A Prong One: 
However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: creating a user persona for the user based on the user access patterns; accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona; automatically monitoring one or more communication campaigns promoted to the user persona; apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona; reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages; comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period; identifying a degree of impact and a degree of distribution of the one or more communication campaigns; the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “executing machine learning logic,” “by the machine learning logic,” “executing machine learning logic,” nothing in the claim element precludes the steps from practically being performed in the mind. 
Specifically, “creating a user persona for the user based on the user access patterns” in the context of this claim, encompasses the user using the human website activity to mentally or with pen and paper create a representative summary of a user’s website activity, aka “user persona.” 
Further, “accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona;” “automatically monitoring one or more communication campaigns promoted to the user persona;” in the context of this claim encompasses the user mentally observing a machine performing the same tasks which the user previously performed manually. 
Furthermore, “apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona;” “reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages;” in the context of this claim, encompasses the user mentally observing the machine performing the same tasks over and over again (this is done in order to deepen the learning about the user activity patterns – “repetitio mater studiorum est”). 
Finally, “comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period;” “identifying a degree of impact and a degree of distribution of the one or more communication campaigns;” “the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic,” in the context of this claim, encompasses the user mentally or with pen and paper comparing the results of the two methods and making them known in writing. 
In a nutshell, the application does not necessarily utilizes technology to resolve a business problem, but utilizes technology to do something a human person can do mentally or with pen and paper. I stands to reason that using technology can bring about some advantages, especially in the area of execution speed, but it is not the utilized technology which makes the application eligible (see also Applicant’s arguments in the response from 8/13/2021), as required by 2019 PEG or 2019 Revised PEG. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Applicant submits “Applicants have amended independent claims 1, 8, and 15, which now each similarly recite the elements of "executing machine learning logic to, ... In particular, the claims recite embodiments that execute machine learning logic to …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the applications specification and on the claim language, Examiner concludes that the claims are not directed to “machine learning”, but rather use “machine learning” as a tool for the process described in the claim. Therefore, Examiner concludes that the claims are not directed to “machine learning.” In fact, Applicant admits the same (see “Independent claims 1, 8, and 15 are at least partially analogous to this type of method because independent claims 1, 8, and 15 do not purport to create a novel mechanism for performing the underlying training of a machine learning model itself, …”) 

Applicant submits “Applicants continue to respectfully maintain that these mechanisms are analogous to Example 39 of the 2019 PEG, for instance, at least in part.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “While Applicants agree that this series of steps is a novel way of using particular data to train a machine learning algorithm, and perhaps in a particular order, this functionality is not so fundamentally different from at least portions of independent claims 1, 8, and 15 in that one of ordinary skill in the art would necessarily require common knowledge of using machine learning and/or training a neural network in order to implement the functionality of the claims. In other words, Example 39 does not claim a fundamentally new way of how to perform the training itself, but rather claims a new method of using different types of data to perform training those skilled in the art would already understand.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the two responses immediately above.   

Applicant submits “Indeed, Applicants note that certainly humans could identify wrongly classified photos in data sets, but the Office contends that because Example 39 uses particular data and trains the network in a particular way, that the claims are eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “Even assuming, arguendo, that the claims fail to pass prong 1 and are still directed to a judicial exception, Applicants further submit that the same mechanisms discussed previously would at least constitute 'significantly more' than the exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2B:  
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05) 
When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
The rejection is withdrawn as result of the amendments and Applicant’s arguments.  

Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622